—Order, Supreme Court, Bronx County (John Stackhouse, J.), entered May 7, 1993, which granted defendants’ motions to suppress a gun and a joint post-arrest statement, unanimously affirmed.
The hearing court properly suppressed the gun since the officer’s hearing a metallic thud inside the car did not establish a reasonable suspicion to believe a gun was present inside the car (see, Matter of Gregory M., 82 NY2d 588, 591). Furthermore, since the defendants were being held at gunpoint by another officer, the flashlight search of the car could not be justified as a reasonable safety measure (see, People v Torres, 74 NY2d 224).
The hearing court properly suppressed the statement since the People failed to establish a knowing waiver of Miranda rights where one of the defendants translated the Miranda rights for the other Spanish-speaking defendants (see, People v Romero, 78 NY2d 355). Concur—Murphy, P. J., Rosenberger, Williams and Tom, JJ.